ORDER

PER CURIAM.
Travon Jones (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of murder in the second degree, forcible sodomy, burglary in the first degree, robbery in the second degree, tampering in the first degree, and resisting felony arrest. Defendant claims the trial court erred in: (1) prohibiting him *704from asking the venire questions regarding consecutive versus concurrent sentences; (2) denying his motion for mistrial based on the testimony of a witness; and (3) admitting into evidence autopsy photographs.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).